    Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


         DONNA-KAY E. ARMSHAW                      )   CIVIL ACTION NO: 2:21-CV-1398
                  AND                              )
          STEHEN P. ARMSHAW                        )
                Plaintiffs                         )
                                                   )
                    VERSUS                         )
                                                   )
      NEW ORLEANS MILITARY AND                     )
       MARITIME ACADEMY, INC.,                     )
                                                   )
     VOLTAIRE ALEXANDER CASINO,                    )
                                                   )
                      AND                          )
                                                   )
    ORLEANS PARISH SCHOOL BOARD                    )
                                                   )
                   Defendants                      )
                                                   )
                                                   )            SECTION “H” (5)
                                                   )
                                                   )           JUDGE MILAZZO
                                                   )
                                                   )    MAGISTRATE JUDGE NORTH
                                                   )


                      MEMORANDUM IN SUPPORT OF
             MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       MAY IT PLEASE THE COURT:

       The Orleans Parish School Board (“OPSB”) did not have a duty to protect V.A. or prevent

V.A.’s suicide, because the Louisiana Department of Education (“LDE”) and the Louisiana Board

of Elementary and Secondary Education (“BESE”) had those legal responsibilities and authority

to not charter and direct or supervise the New Orleans Military & Marine Academy (“NOMMA”),

the NOMMA administration and the NOMMA faculty.          OPSB’s lack of duty to plaintiffs is

confirmed by the NOMMA Cadet – Parent Handbook, which plaintiffs attached to the Complaint

                                              1
    Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 2 of 11




for Damages, which states “[t]he New Orleans Military / Maritime Academy (“NOMMA”) is a

Type 2 charter school serving high school students in the New Orleans area. Type 2 means that

NOMMA’s charter contract is with the Louisiana Board of Elementary and Secondary

Education (BESE).”1

                STATEMENT OF FACTS AND PROCEDURAL HISTORY


       Plaintiffs’ Complaint for Damages alleges that V.A. was a student at the New Orleans

Military and Maritime Academy (“NOMMA”) from August 2018 until November 4, 2020. 2

Allegedly, V.A. was bullied, abused and assaulted by other NOMMA students. She allegedly

informed an NOMMA teacher about those events, who shared that information with a NOMMA

counsellor. According to the Complaint, V.A. committed suicide on November 4, 2020.


       There are no specific factual allegations in the Complaint indicating that OPSB had any

involvement or knowledge regarding V.A.. The only allegations against OPSB are the conclusory

allegations that OPSB oversaw, supervised, directed, set guidelines for, provided training, or

controlled NOMMA, which are legally incorrect, as described below.


       OPSB was served with the Complaint for Damages on August 1, 2021. This Court granted

OPSB’s Unopposed Motion for Extension of Time to File Responsive pleadings, until September

10, 2021. OPSB now moves for dismissal of plaintiffs’ claims against OPSB, pursuant to Rule


1
      Plaintiffs’ Exhibit 1 to the Complaint for Damages, New Orleans Military and Maritime
Academy, Cadet – Parent Handbook, 2020 – 2021, page 5 (emphasis added).
2
   The Orleans Parish School Board hereby denies all of plaintiffs’ allegations for lack of
information to justify a belief therein, except to admit that OPSB is a political subdivision of the
State of Louisiana with its principal place of business in New Orleans, Louisiana. OPSB hereby
reserves the right to answer and plead affirmative defenses, in the event that the Court does not
grant this motion for dismissal.

                                                 2
     Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 3 of 11




12(b)(6), because the Complaint for Damages does not raise claims against OPSB which are

plausible and more than speculative.


                                     LAW AND ARGUMENT


    I.      Rule 12(b)(6) requires dismissal of plaintiffs’ claims against OPSB:


    The Complaint fails to plead any specific facts that could create a duty of OPSB regarding

plaintiffs’ daughter, V.A.. The allegations of the Complaint are also deficient, because the

allegations do not separate OPSB’s alleged negligence from the alleged conduct of NOMMA


    “Dismissal under Rule 12(b)(6) is appropriate when the plaintiff has failed to allege enough

facts to state a claim to relief that is plausible on its face and fails to raise a right to relief above

the speculative level.” Doe v. Columbia-Brazoria Indep. Sch. Dist., 855 F.3d 681, 685 (5th Cir.

2017) (affirming dismissal of claims against school board due to lack of sufficient allegations).

“To survive a Rule 12(b)(6) motion to dismiss, plaintiff must plead enough facts to "state a claim

to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A claim is facially plausible "when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. at 678. The Court must accept all well-pleaded

facts as true and must draw all reasonable inferences in favor of the plaintiff. Lormand v. U.S.

Unwired, Inc., 565 F.3d 228, 239, 244 (5th Cir. 2009). But the Court is not bound to accept as true

legal conclusions couched as factual allegations.” Residents of Gordon Plaza, Inc. v. Cantrell,

CIVIL ACTION No. 20-1461 SECTION "R" (3), at *5-6 (E.D. La. Nov. 5, 2020).


    “[A] court ruling on a 12(b)(6) motion may rely on the complaint, its proper attachments,

‘documents incorporated into the complaint by reference, and matters of which a court may take

                                                   3
    Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 4 of 11




judicial notice.” Innova Hosp. San Antonio, Ltd. P'ship v. Blue Cross & Blue Shield of Ga., Inc.,

892 F.3d 719, 726 (5th Cir. 2018). “It is “clearly proper in deciding a 12(b)(6) motion to take

judicial notice of matters of public record.” United States ex rel. Long v. Gsdmidea City, L.L.C.,

798 F.3d 265, 274 n.8 (5th Cir. 2015). “The mere submission of extraneous materials does not by

itself convert a Rule 12(b)(6) motion into a motion for summary judgment.” ” United States ex rel.

Long v. Gsdmidea City, L.L.C., 798 F.3d 265, 275 (5th Cir. 2015).


   Plaintiffs’ conclusory allegations against OPSB are not sufficient to state a claim, especially

since Plaintiffs’ Exhibit 1 and public records establish that NOMMA was chartered and supervised

by the Louisiana Department of Education and the Board of Elementary and Secondary Education.


   II.      Type 2 Charter Schools are not subject to local parish school board authority:


   As a matter of law, OPSB had no responsibility or authority for supervision of NOMMA.

“Under LA. REV. STAT. 17:3981, BESE oversees the operation of Type 2 charter schools for the

State of Louisiana. Pursuant to LA. REV. STAT. § 17:3981(5), BESE has rule-making authority

to determine policy and direction to [the Louisiana Department of Education] with regard to the

schools' BESE charters. Under LA. REV. STAT. § 17:3981(3), BESE must adopt rules for the

efficient, effective, and fair undertaking of its duties.” Madison-Tallulah Educ. Ctr. v. La. Bd. of

Elementary, CIVIL ACTION 18-00234, at *2 (W.D. La. Apr. 12, 2018).


         “Type 1 charter schools are created by a charter between nonprofit corporations and local

school boards while Type 2 charter schools are created through a charter between a nonprofit

corporation and the BESE, rather than a local school board.” Banks ex rel. Minor Children

W.B. v. St. James Parish Sch. Bd., No. 16-31052, at p. 3, n.1 (5th Cir. Dec. 12, 2018) (emphasis

added) (copy attached, Exhibit D).        “A Type 2 charter school is defined by La. R.S.


                                                 4
       Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 5 of 11




17:3973(2)(b)(ii), in pertinent part, as "a new school or a preexisting public school converted and

operated as the result of and pursuant to a charter between the nonprofit corporation created to

operate the school and the State Board of Elementary and Secondary Education." Iberville Parish

Sch. Bd. v. La. State Bd. of Elementary & Secondary Educ., 248 So. 3d 299, 302 n.4 (La. 2018).


         “[T]he Type 2 charter school does not provide for the local school board's involvement as

a party to the charter agreement creating the school. La. R.S. 17:3973(2)(b). Its existence is based

on a charter entered into between the BESE Board and a nonprofit corporation formed to operate

the school. La. R.S. 17:3973(2)(b)(ii). Thus, a Type 2 charter school is the exception to the

general rule that the local school board has the administrative authority over the public

schools within its jurisdictional boundaries.” Moreau v. School Board, 897 So. 2d 875, 877-79

(La. Ct. App. 3rd Cir. 2005) (emphasis added).        Plaintiffs’ claims against OPSB should be

dismissed, because OPSB did not have authority over NOMMA, as a matter of law.


III.     The Orleans Parish School Board has statutory immunity from civil lawsuits arising
         from charter school activities:
         Even if this Court determined that OPSB had authority over NOMMA, Plaintiffs’ claims

should be dismissed, because OPSB has statutory immunity from civil liability for activities related

to the operation of charter schools.     The Louisiana legislature granted local school boards

immunity “from civil liability for any damages arising with respect to all activities related to the

operation of any type of charter school.” La. R.S. 17:3993. In Hayes v. Sheraton Operating Corp.,

156 So. 3d 1193 (La. App. 4 Cir. 2014), the Louisiana Fourth Circuit Court of Appeal dismissed

OPSB, where a Warren Easton Charter High School student was sexually assaulted by another

Warren Easton student at an off-campus event. The appellate court ruled that,


           To maintain an action against a school board, a plaintiff must prove that the
           school board owed the student a duty. Here, appellant was a student at a
                                                 5
       Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 6 of 11




             charter school, which entails a different standard of liability. La. R.S.
             17:3993(A) states: "The local school board and its members individually are
             immune from civil liability for any damages arising with respect to all
             activities related to the operation of any type of charter school they may
             authorize as a chartering authority, except as is otherwise specifically
             provided in a charter." Thus, La. R.S. 17:3993(A) grants the school board
             immunity in situations similar to the instant case, unless the underlying
             charter agreement provides an express exclusion. Hayes v. Sheraton
             Operating Corp., 156 So. 3d 1193, 1197-1198 (La. App. 4 Cir. 2014).

         The alleged injuries to V.A. from assault and bullying by other NOMMA students and the

allegedly negligent conduct of NOMMA staff were activities related to the operation of a charter

school. The plaintiffs’ claims that OPSB was negligent in not adequately supervising the charter

school and students were rejected in Hayes v. Sheraton Operating Corp., 156 So.3d 1193, 1197

(La. App. 4 Cir. 2014) due to OPSB’s immunity and because there was no evidence that OPSB

had prior notice that the assault by another student was likely to occur and could have been

prevented by OPSB’s oversight of the charter school.

         Plaintiffs have not presented factual allegations that could overcome OPSB’s statutory

immunity for the alleged incident involving a NOMMA student, who was allegedly assaulted and

bullied by other NOMMA students. Accordingly, plaintiffs’ claims against OPSB should be

dismissed.

IV.      The Complaint does not have sufficient factual allegations against OPSB to state a
         plausible claim

      In the event that this Court were to find that plaintiffs’ Complaint is not barred by OPSB’s

statutory immunity, plaintiffs’ claims against OPSB should be dismissed because plaintiffs have

not made sufficient specific factual allegations to state a claim against OPSB.


      In a lawsuit against a parish school board “a plaintiff must prove five separate elements: (1)

the defendant had a duty to conform his or her conduct to a specific standard of care; (2) the

defendant failed to conform his or her conduct to the appropriate standard of care; (3) the

                                                  6
    Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 7 of 11




defendant's substandard conduct was a cause-in-fact of the plaintiff's injuries; (4) the defendant's

substandard conduct was a legal cause of the plaintiff's injuries; and (5) actual damages. Whether

a duty is owed is a question of law; whether a defendant has breached a duty owed is a question

of fact.” S.J. v. Lafayette Parish School Bd., 41 So. 3d 1119, 1125 (La. 2010). A school board’s

duty is limited to students who are in the custody or control of the school board. See B.L. v. Caddo

Parish Sch. Bd., 46,557 (La. App. 2 Cir. 09/21/11), 73 So.3d 458 (finding no liability for sexual

assault occurring after school hours and off campus); Huey v. Caldwell Parish Sch. Bd., 47,704

(La. App. 2 Cir. 1/16/03), 109 So.3d 924 (finding no liability where student was sexually assaulted

off campus).” There are no allegations that V.A. was in the custody or control of OPSB.


   A school board also is not liable when a student assaults another student, unless the school

board had prior notice of incidents between the particular students at issue. See Wallmuth v.

Rapides Parish Sch. Bd., 813 So. 2d 341, 350 (La. 2002) (holding that the “School Board is not

liable in this case under either La. C.C. art. 2315 or art. 2320 for failing to adequately supervise

this physical education class, because the risk that one student would strike and seriously injure

another student in the back of the locker room was not foreseeable, nor constructively or actually

known.”) See also Glenn v. Grant Par. Sch. B., 49 So. 3d 1049, 1053 (La. Ct. App. 3 Cir. 2010)

(affirming dismissal of School Board because “regardless of the knowledge the school personnel

may have had concerning the problems between Shaquille and Swaka, there exists no evidence to

suggest that the School Board could have foreseen even the possibility of an encounter between

Shaquille and Cody over Swaka's complaints.”)          Plaintiffs have not made specific factual

allegations that OPSB had constructive or actual notice of prior misconduct or previous incidents

of this kind of behavior, that might have created a duty for OPSB to supervise the NOMMA staff

or students. The Complaint does not include any names of OPSB officials or staff, prior reports


                                                 7
     Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 8 of 11




to OPSB of similar incidents involving NOMMA students or other notice to OPSB that NOMMA

was not sufficiently supervising its students. Without allegations that OPSB had notice of prior

incidents involving NOMMA students or staff, plaintiffs fail to state a claim against OPSB. 3


V.       Plaintiffs’ 42 U.S.C. Section 1983 claims against the Orleans Parish School Board
         should be dismissed:



         Plaintiffs have not made the required specific factual allegations against OPSB to state

plausible claims for 42 U.S.C. Section 1983 civil rights violations. There are no specific factual

allegations of an OPSB policy or custom that led to the assault and bullying of V.A., or to her

death.


         “A Section 1983 claim requires that a plaintiff "(1) allege a violation of a right secured by

the Constitution or laws of the United States and (2) demonstrate that the alleged deprivation was

committed by a person acting under color of state law. The right to be protected by the state from

private violence is limited.” Doe v. Columbia-Brazoria Indep. Sch. Dist., 855 F.3d 681, 687-88

(5th Cir. 2017). Under Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694 (1978), municipal entities

cannot be held liable for the acts of their employees under § 1983 on the theory of respondeat

superior. See also Barrow v. Greenville Indep. Sch. Dist., 480 F.3d 377, 380 (5th Cir. 2007) ("A

school district has no vicarious liability under § 1983. Rather, it is liable for the unconstitutional

conduct of its policymakers, including persons to whom it has delegated policymaking authority




3
 See Glenn v. Grant, 10-0436 (La. App. 3 Cir. 11/03/10), 49 So.3d 1049, 1053 (affirming dismissal
of plaintiffs’ claims against school board, where school could not have foreseen the possibility of
a fight between students).

                                                  8
     Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 9 of 11




in certain areas."). A municipal entity is liable only for acts directly attributable to it "through some

sort of official action or imprimatur." Piotrowski v. Houston, 237 F.3d 567, 578 (5th Cir. 2001).


        To invoke municipal liability, a plaintiff must identify "(1) an official policy (or custom),

of which (2) a policy maker can be charged with actual or constructive knowledge, and (3) a

constitutional violation whose 'moving force' is that policy (or custom)." Pineda v. Houston, 291

F.3d 325, 328 (5th Cir. 2002) (quoting Piotrowski, 237 F.3d at 578). “A plaintiff must identify:

"(1) an official policy (or custom), of which (2) a policymaker can be charged with actual or

constructive knowledge, and (3) a constitutional violation whose `moving force' is that policy or

custom” Valle v. City of Houston, 613 F.3d 536, 541-42 (5th Cir. 2010). “[T]o sustain liability

under § 1983, the Parents must point to more than the actions of a [school] employee, they must

identify a policymaker with final policymaking authority and a policy that is the "moving force"

behind the alleged constitutional violation.” Rivera v. Houston Independent School Dist, 349 F.3d

244, 247 (5th Cir. 2003). “The official policy itself must be unconstitutional or, if not, must have

been adopted "with deliberate indifference to the known or obvious fact that such constitutional

violations would result” James v. Harris Cty, 577 F.3d 612, 617 (5th Cir. 2009). Plaintiffs have

not alleged any of the NOMMA employees' actions were done pursuant to an official policy or

custom of OPSB, as is required to invoke municipal liability under § 1983.


        “To succeed, a plaintiff must show that the municipal action was taken with the requisite

degree of culpability and must demonstrate a direct causal link between the municipal action and

the deprivation of federal rights. That is, the plaintiff must demonstrate that a municipal decision

reflects deliberate indifference to the risk that a violation of a particular constitutional or statutory

right will follow the decision. Deliberate indifference is a high standard — a showing of simple or



                                                   9
    Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 10 of 11




even heightened negligence will not suffice.” Valle v. City of Houston, 613 F.3d 536, 542 (5th Cir.

2010)


          Plaintiffs have not made specific factual allegations that OPSB acted with deliberate

indifference. To show deliberate indifference, the plaintiff must allege facts indicating that the

state actor consciously disregarded a known and excessive risk to the victim's health and safety.

The state actor's conduct "must amount to an intentional choice, not merely an unintentionally

negligent oversight." James v. Harris Cnty., 577 F.3d 612, 617-18 (5th Cir. 2009). Plaintiffs’

claims against 42 U.S.C. Section 1983 should be dismissed for failure to state a claim.


                                           CONCLUSION


          “Because the plaintiffs here have not nudged their claims across the line from conceivable

to plausible, their complaint must be dismissed.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).     OPSB had no duty to plaintiffs or to their daughter, because OPSB had no authority for

the chartering or supervision of the New Orleans Military and Maritime Academy, as a matter of

law. The Louisiana legislature assigned those legal responsibilities to the Louisiana Board of

Elementary and Secondary Education.


          Plaintiffs’ complaint for damages also does not contain any of the required specific factual

allegations to state a claim against the Orleans Parish School Board and provides no basis to

overcome OPSB’s immunity, under La. R.S. 17:3993, “from civil liability for any damages arising

with respect to all activities related to the operation of any type of charter school.”




                                                  10
    Case 2:21-cv-01398-JTM-MBN Document 13-1 Filed 08/31/21 Page 11 of 11




       WHEREFORE, for the foregoing reasons, Defendant, the Orleans Parish School Board

prays that this Court grant this Motion to Dismiss for Failure to State a Claim and dismiss

plaintiffs’ claims against the Orleans Parish School Board with prejudice and at plaintiffs’ cost.


                                                      Respectfully submitted,

                                                      /s/ John K. Etter /
                                                      ____________________________________
                                                      JOHN K. ETTER (#25042)
                                                      RODNEY & ETTER, LLC
                                                      935 Gravier Street, Suite 2110
                                                      New Orleans, LA 70112
                                                      Telephone: (504) 483-3224
                                                      Facsimile: (504) 483-2259
                                                      E-Mail: jke@rodneylaw.com

                                                      Attorney for the Orleans Parish School
                                                      Board




                                 CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing pleading has been served on counsel for all

                                                                           31st day of August, 2021.
parties to this proceeding via the Court’s electronic filing system, this ____


                                                            /s/ John K. Etter /
                                                      ____________________________________
                                                                    JOHN K. ETTER




                                                 11
